 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DIANNA LEE WALLACH LORRETZ,                      No. 2:18-cv-1064-MCE-EFB PS
12                        Plaintiff,
13             v.                                      ORDER
14    USPS, et al.,
15                        Defendants.
16

17
18
19            On March 1, 2019, the Magistrate Judge filed Findings and Recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days. ECF No. 45. No objections were

22   filed.

23            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis. The Court concludes that it is appropriate to adopt the proposed Findings and

27   Recommendations in full.

28   ///
 1         Accordingly:
 2         1. The proposed Findings and Recommendations filed March 1, 2019 (ECF No. 45) are
 3            ADOPTED in full;
 4         2. Plaintiff’s First Amended Complaint (ECF No. 23) is DISMISSED without leave to
 5            amend;
 6         3. All other pending motions are DENIED as moot; and
 7         4. The Clerk of the Court is directed to close this case.
 8         IT IS SO ORDERED.
 9   Dated: March 21, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
